MEMORANDUM OPINION
                                         No. 04-11-00794-CR

                                      John Fredrich HICKMAN,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-CR-8297W
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 18, 2012

DISMISSED

           On November 28, 2011, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record on or before December 28, 2011. See TEX.

R. APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San

Antonio 2003, order). Appellant did not respond. The record does not contain a certification

that shows the defendant has the right of appeal; to the contrary, the trial court certification in the
                                                                                      04-11-00794-CR


record states “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant;

therefore, the clerk’s record supports the trial court’s certification that defendant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P.

25.2(d).


                                                              PER CURIAM

DO NOT PUBLISH




                                                -2-